FILED
                             NOT FOR PUBLICATION                            MAR 05 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JEROME STRONG, Rev.,                             No. 11-15252

               Plaintiff - Appellant,            D.C. No. 4:10-cv-00031-SBA

  v.
                                                 MEMORANDUM *
MERRILL LYNCH,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                 Saundra Brown Armstrong, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Jerome Strong appeals pro se from the district court’s summary judgment in

his employment action alleging race discrimination and harassment in violation of

Title VII and the California Fair Employment and Housing Act (“FEHA”). We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo, Leong v. Potter,

347 F.3d 1117, 1123 (9th Cir. 2003), and we affirm.

      The district court properly granted summary judgment on Strong’s race

discrimination claim because Strong failed to raise a genuine dispute of material

fact as to whether he performed his job satisfactorily, whether similarly situated

individuals outside his protected class were treated more favorably, or whether

Merrill Lynch’s legitimate, nondiscriminatory reasons for its actions were

pretextual. See id. at 1124-25; see also Brooks v. City of San Mateo, 229 F.3d 917,

923 (9th Cir. 2000) (same analysis applies to Title VII and FEHA claims).

      The district court properly granted summary judgment on Strong’s racial

harassment claim because Strong failed to raise a genuine dispute of material fact

as to whether the alleged conduct was because of his race or was sufficiently

severe or pervasive to alter the conditions of his employment. See Vasquez v.

County of Los Angeles, 349 F.3d 634, 642-44 (9th Cir. 2004).

      Strong’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                     11-15252